DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       NESSERA BELFELLAH,
                            Appellant,

                                    v.

                         EDWIN GOLDBERG,
                             Appellee.

                              No. 4D20-664

                         [December 31, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE19-000848-
37.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.